Title: To George Washington from George Cabot, 16 November 1792
From: Cabot, George
To: Washington, George



Sir
Philadelphia Novr 16th 1792

I have thought it my duty to lay before the President of the United States the letter herewith enclosed, which was brought me by this day’s post together with several others of similar import from individual Gentlemen, all of them recommending Mr Joy as a Person eminently qualified to serve those the care of whose interests is the immediate object of the application.
In addition to the reasons expressed by the Merchants of Massachusetts for a consular establishment in India, it is believed that a Gentleman of public character residing at Calcutta, if of competent abilities, might procure admission for our Ships into the ports of one Nation when excluded from those of others, an injury to which that commerce is too much exposed; for although the Vessels of all Nations are permitted to trade at the principal European Settlements in Bengal, yet this is a priviledge held by a very precarious tenure & requires to be secured by some permanent interest, if any such can be created in those Settlements, & by availing ourselves as much as possible of the competition which naturally exists among them.
the testimony of the Gentlemen trading to India from Massachusetts is so respectable that I can add nothing to its weight, yet

justice demands of me to confirm their sentiments in favor of Mr Joy & will induce me to give more ample evidence if required. with the highest degree of respect I have the honor to be Sir your most humble & obedient Servant

George Cabot

